Order entered December 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01537-CR

                            MARK LYNN MILLIGAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27465-W

                                           ORDER
        Appellant’s brief was originally due March 21, 2013. This Court granted counsel two

extensions of time to file the brief and ultimately abated the appeal for findings regarding the

brief. On October 11, 2013, this Court ordered appellant to file his brief by November 14, 2013.

We warned that if the brief was not filed by that date, we would order J. Daniel Oliphant

removed as counsel and would order the trial court to appoint a new attorney to represent

appellant. To date, appellant’s brief has not been filed. Accordingly, we ORDER J. Daniel

Oliphant removed as appellant’s attorney of record.

        We ORDER the trial court to appoint a new attorney to represent appellant in this appeal

and to transmit the order appointing new counsel to this Court within FIFTEEN DAYS of the

date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; J. Daniel Oliphant; and

the Dallas County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated in fifteen days or when the order appointing new counsel is received.


                                                     /s/    DAVID EVANS
                                                            JUSTICE